Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
8, 2013.




                                In The

                 Fourteenth Court of Appeals

                         NO. 14-12-00865-CV

TREY MELCHER AND YVONNE EVIE MELCHER, TRUSTEES OF THE
   EVIE MELCHER NON-EXEMPT TRUST, THE EVIE MELCHER
   EXEMPT TRUST AS PARTNER OF MELCHER INVESTMENTS
  GENERAL PARTNERSHIP AND S.K. BROTHERS, INC, Appellants

                                  V.

  HARRIS COUNTY AND THE STATE OF TEXAS, ACTING BY AND
   THROUGH THE TEXAS COMMISSION ON ENVIRONMENTAL
                   QUALITY, Appellees

                On Appeal from the 215th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2011-52524

              MEMORANDUM                 OPINION
      This is an appeal from a judgment signed September 17, 2012.          On
December 20, 2012, appellants filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                        2